ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a motor vehicle headlight having at least two light modules, which is designed to provide at least one dipped light function in a light-emitting direction of the headlight, said motor vehicle headlight comprising: at least one main-light module for providing a dipped main-light function is designed having a substantially horizontal cut-off line, at least one secondary light module is designed to provide two individually controllable light functions, to emit one main-light function and one less powerful additional light function, wherein to provide the dipped light function of the headlight, the dipped main-light function of the at least one main-light module is activated and the main-light function of the at least one secondary light module is deactivated or only activated in such a way that the at least one secondary light module appears darker to an observer than the at least one main-light module when viewed towards the emitted light of the headlight without activation of the additional light function of the at least one secondary light module, wherein the additional light function of the at least one secondary light module is additionally activated to provide the dipped light function of the headlight, such that the at least one secondary light module appears brighter to an observer looking towards the emitted light of the headlight than without the additional light function, said at least one 
The closest prior art, Stefanov [US 9046237], teaches the details of a motor vehicle headlight comprising a main module and secondary light module, wherein both modules include a light guide, but fails to teach or disclose the details of the horizontal cut off line, multiple lighting functions and selective activation as claimed, in combination with other elements and limitations. Hamm [US 2012/0275173] also teaches the use of multiple light modules and light guides, but fails to teach or disclose the details of the cut off line and multiple functions and light activations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a motor vehicle headlight having at least two light modules, which is designed to provide at least one dipped light function in a light-emitting direction of the headlight, said motor vehicle headlight comprising: at least one main-light module for providing a dipped main-light function is designed having a substantially horizontal cut-off line, at least one secondary light module is designed to provide two individually controllable light functions, to emit one main-light function and one less powerful additional light function, wherein to provide the dipped light function of the headlight, the dipped main-light function of the at least one main-light module is activated and the main-light function of the at least one secondary light module is deactivated or only activated in such a way that the at least one secondary light module appears darker to an observer than the at least one main-light module when viewed towards the emitted light of the headlight without activation of the additional light function of the at least one secondary light module, wherein the additional light function of the at least one secondary light module is additionally activated to provide the dipped light function of the headlight, such that the at least one secondary light module appears brighter to an observer looking towards the emitted light of the headlight than without the additional light function, said at least one secondary light module has includes a light guide plate for providing the additional light function, into which light guide plate at least one light source, which is not used to provide the main-light function of the at least one secondary light module, couples light, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875